Citation Nr: 0303063	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-20 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an initial compensable rating for 
service-connected dermatitis of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from May 1960 to March 1964.

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado, which denied entitlement to post-traumatic 
stress disorder (PTSD).  The veteran appealed this 
determination.  


REMAND

In his substantive appeal (VA Form 9 (Appeal to Board of 
Veterans' Appeals)) of November 2002, the veteran requested a 
hearing before the Board of Veterans' Appeals (Board).  In 
December 2002, the veteran indicated that he wished to 
conduct this hearing via video conference between the RO and 
the Board.  It does not appear that such a hearing was ever 
scheduled and, in fact, there is no record in the claims file 
that such a hearing took place.  Thus, the veteran must be 
scheduled for the next available hearing before the Board via 
video conference.  See 38 C.F.R. §§ 20.703, 20.704 (2002).

In a rating decision of October 2002, the RO granted service 
connection for dermatitis of the hands and assigned a 
noncompensable rating for the disorder.  The veteran was 
notified of this decision by letter sent in early November 
2002.  He submitted a notice of disagreement (NOD) with 
noncompensable rating assigned for dermatitis of the hands in 
this decision in mid-November 2002.  A statement of the case 
(SOC) has not been issued to the veteran regarding this 
issue.  On remand, such a SOC must be issued to the veteran 
at his last known address.  See 38 C.F.R. §§  19.26, 19.29 
(2002).  Under the circumstances, this issue is not yet ripe 
for appellate review and must be remanded to the RO to insure 
protection of the veteran's due process rights.  See 
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2002); 
see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Finally, the veteran requested "D.R.O. review" of his 
claims in the NOD of November 2002.  This NOD was received 
prior to the veteran's request for a hearing before the Board 
via video conference.  On remand, the RO should clarify with 
the veteran whether he desires to have a Decision Review 
Officer conduct adjudication of his claims (to include 
conducting a hearing and issuing a decision/supplemental 
statement of the case) prior to the Board's consideration.

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

1.  The RO should issue a statement of 
the case, at the veteran's last reported 
address, regarding its October 23, 2002 
rating decision that initially evaluated 
his service-connected dermatitis of the 
hands.  This SOC must specifically inform 
the veteran and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  See 38 U.S.C. § 5103(a).  The 
veteran and representative should then be 
given the opportunity to respond thereto.

2.  The RO should contact the veteran and 
inquire if he still wishes to have the 
local Decision Review Officer review his 
claims, to include providing him with a 
hearing before the DRO if such is 
requested.  If the DRO review is 
completed, a supplemental statement of 
the case embodying the DRO's decision 
should be issued to the veteran and his 
representative.

3.  Thereafter, the RO should schedule 
the veteran for the next available 
hearing before the Board via video 
conference.  He should be notified of the 
time and place of this hearing at his 
last reported address.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




